Citation Nr: 0114343	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
left shoulder tendonitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1975 to 
September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision which continued a 
noncompensable evaluation for service-connected left shoulder 
tendonitis.  The veteran was notified of the determination by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2000; a statement of the 
case was issued in August 2000; and a substantive appeal was 
received in September 2000.  


REMAND

By rating decision in November 1993, the RO granted service 
connection for tendonitis of the left shoulder with a 
noncompensable evaluation, effective from September 25, 1992.  
In February 1999, the veteran requested reevaluation of his 
service-connected left shoulder disability.  Entitlement to 
an increased rating was denied, and the present appeal 
ensued. 

Preliminary review of the claims file suggests that the 
veteran also has a left shoulder disorder or disorders which 
are not service-connected.  In March 1998, the veteran sought 
treatment at the VA Medical Center for a three-year history 
of left shoulder pain.  A rotator cuff tear was noted on 
magnetic resonance imaging (MRI) at that time.  The veteran 
underwent surgery for left shoulder impingement, rotator cuff 
tear, and synovitis in January 1999.  

In adjudicating the increased rating claim, the RO requested 
a VA orthopedic opinion as to whether the veteran's current 
left shoulder disabilities were "due to the veteran's 
military service."  The record contains a November 1999 
opinion indicating review of the claims file with the 
statement that it was unlikely that the rotator cuff injury 
was due to the veteran's military service.  However, no 
opinion was stated as to whether the rotator cuff injury was 
secondary to the veteran's service-connected left shoulder 
disability or had been aggravated thereby.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  
Under the circumstances, the Board must conclude that the VA 
examination and opinion are not adequate to allow for proper 
appellate review.  It appears that certain left shoulder 
symptomatology may have been viewed by the RO as unrelated to 
the service-connected tendonitis, but the medical opinion 
obtained by the RO only addressed the possibility of direct 
service connection.  The relationship, if any, between the 
service-connected tendonitis and any other current left 
shoulder disorder(s) requires a medical opinion.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed. 

2.  The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's left shoulder disorder(s).  
The claims file must be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should perform any testing 
necessary to provide an assessment of the 
veteran's left shoulder disorder(s).  All 
clinical findings (including range of 
motion with notation of any additional 
functional loss due to pain, fatigue, 
incoordination or weakness) and special 
test results should be clearly reported.  
After reviewing the claims file and 
examining the veteran, the examiner 
should provide an opinion as to what left 
shoulder disorder(s) are related to the 
veteran's active military service.  The 
examiner should also indicate which, if 
any, nonservice-connected left shoulder 
disorder(s) is/are proximately due to or 
the result of the service-connected 
tendonitis.  In this regard, the examiner 
should comment on whether any nonservice-
connected left shoulder condition(s) 
has/have been aggravated by the service-
connected tendonitis.  If any left 
shoulder disorder(s) are found to be 
unrelated to the veteran's active 
military service or to his service-
connected left shoulder tendonitis, the 
examiner should specifically state, to 
the extent possible, which left shoulder 
symptoms are attributable to the service-
connected tendonitis and which are 
attributable to nonservice-connected left 
shoulder disorder(s).  If such 
differentiation of left shoulder 
symptomatology cannot be made by the 
examiner, the examiner should so state.  
Detailed reasons should be provided for 
all opinions.  

3. The RO should then review the expanded 
record and determine if an increased 
rating is warranted.  The veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



